DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I with species A of claims 1-17 in the reply filed on 2/2/22  is acknowledged.  The traversal is on the ground(s) that there is no serious burden on search and examination.  This is found persuasive, therefore, the requirement for restriction mailed on 1/6/22 has been withdrawn, and all of the claims have been examined.
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-17, the present invention is direct to a stiffener: Independent claim 1 identifies the uniquely distinct features of " a first longitudinal side cover and a second longitudinal side cover, the first and second longitudinal side covers each connected to both the first and second upper covers, the first and second longitudinal side covers facing each other, wherein the first and second upper covers each include a separate plurality of upper elastic portions, each upper elastic portion of each separate plurality of upper elastic portions having a vertical elasticity”
As to claims 18-19, the present invention is direct to a stiffener: Independent claim 18 identifies the uniquely distinct features of " a plurality of upper covers configured to cover an upper surface of a base portion of a male Zero Insertion Force (ZIF); and wherein the plurality of upper covers each include a separate plurality of upper elastic portions having a vertical elasticity.”
wherein the female ZIF of the test head and a male ZIF of the probe card are configured to be engaged to each other using a stiffener interposed therebetween, wherein the stiffener includes a plurality of upper elastic portions having a vertical elasticity.”
The closest prior art, Breinlinger et al. (US 20100134129 A1) and Eldridge et al. (US 20060255814 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 1, 18, 20 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        2/26/22